No.   92-316

          IN THE SUPREME COURT OF THE STATE OF MONTANA




IN THE MATTER OF THE ESTATE OF
BERGER O. MEBUST, Deceased.                            9EC   a-   1




APPEAL FROM:   District Court of the Twelfth Judicial District,
               In and for the County of Hill,
               The Honorable John Warner, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Matthew W. Knierim and Francis Gallagher, Gallagher,
               Archambeault & Knierim, Glasgow, Montana
          For Respondent:
               Warren C. Wenz and Kirk D. Evenson, Marra, Wenz,
               Johnson & Hopkins, Great Falls, Montana
               Keith Maristuen, Bosch, Kuhr, Dugdale, Martin      &
               Kaze, Havre, Montana
               Waldo Spangelo and James Spangelo, Spangelo Law
               Firm, Havre, Montana


                              Submitted on Briefs:    November 5, 1992
                                           Decided:   December 1, 1992
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
    Kristina Hanson, a niece of decedent Berger 0. Mebust, appeals
from an order of the District Court for the Twelfth Judicial
District, Hill County, concerning distribution of Mebust's estate.
We affirm.
     The issue is: How does representation occur under Montana law
when the only surviving heirs of an intestate decedent are the
children and grandchildren of predeceased brothers and sisters?
     Berger 0. Mebust died intestate in February 1991.   He left no
surviving spouse or parents and had no children.      He had three
brothers, Pete, Hans, and Einar, and one sister, Lillian, all of
whom predeceased him.
     Pete had two children, both of whom are deceased, one leaving
three children who survive and another leaving four children who
survive. Hans had three children, all of whom survive.   Einar had
one child who survives.   Lillian had five children, four of whom
survive and one who is survived by a child.
     In October 1991, the District Court entered an order indicat-
ing its intent to divide the estate into eleven equal shares, one
for each of Mebust1s nieces and nephews.   It further indicated its
intent to distribute a one-eleventh share to each of the eight
surviving nieces and nephews and to divide the one-eleventh share
of each of the three deceased nieces and nephews among his or her
surviving children.   The court allowed any interested person to
argue why a different distribution should be made.
     Four of the heirs, including appellant Kristina Hanson,
petitioned the court to divide the estate into four equal shares,
one for each of Mebust's brothers and sister, and to distribute the
estate to the issue of such deceased sibling based on such
sibling's one-fourth share.   Under that scheme of distribution,
Hanson, as the only child of ~ i n a r ,would receive a one-fourth,
rather than a one-eleventh, share of the estate.
     After considering the arguments, the District Court reaffirmed
its decision that under Montana's statutes, the distributable
estate should be divided into eleven shares.   The court certified
its decision pursuant to Rule 54(b), M.R.Civ.P.,     to allow for
immediate appeal to this Court.
     Section 72-2-203, MCA, the applicable intestate succession
statute, provides:
     The part of the intestate estate not passing to the
     surviving spouse under 72-2-202, or the entire intestate
     estate if there is no surviving spouse, passes as
     follows:


     (3) if there is no surviving issue or parent, to the
     brothers and sisters and the children or grandchildren of
     any deceased brother or sister, by representation;
     (4) if there is no surviving issue, parent, brother,
     sister, or children or grandchildren of a deceased
     brother or sister, to the next of kin in equal degree,
     except that where there are two or more collateral
     kindred in equal degree but claiming through different
     ancestors, those who claim through the nearer ancestors
     must be preferred to those claiming through an ancestor
     more remote.
The District Court ruled that subsection (3) applies in this case.
Hanson argues that both subsection (3) and subsection (4) apply.
     Hanson supports her interpretation with an argument concerning
the legislative intent and history of 5 72-2-203, MCA.    However,
Montana has long recognized that where the language of a statute is
clear and unambiguous, other rules of statutory construction do not
apply.   See, e.g., State ex rel. Swart v. Casne (1977), 172 Mont.


     By its clear and unambiguous terms, subsection (4) of g 72-2-
203, MCA, applies only if there are no surviving "issue, parent,
brother, sister, or children or srandchildren of a deceased brother
or sister." In this case, as the District Court pointed out, there
are surviving children and grandchildren of Mebust's deceased
brothers and sister. Therefore, we conclude the District Court was
correct in applying only subsection (3).
     The District Court applied the definition of lrrepresentation"
provided at 5 72-2-204, MCA:
     If representation is called for by this code, the estate
     is divided into as many shares as there are surviving
     heirs in the nearest degree of kinship and deceased
     persons in the same degree who left issue who survive the
     decedent, each surviving heir in the nearest degree
     receiving one share and the share of each deceased person
     in the same degree being divided among his issue in the
     same manner.
Hanson claims the specific provisions of subsections (3) and (4) of
5   72-2-203,   MCA, override the above definition of "representation.
Relying on her argument concerning legislative intent, she asserts
those provisions declare that the children or grandchildren of any
deceased brother or sister will take the share their parent would
have taken had the parent survived the decedent.
       We have stated that clear statutory language controls over
other rules of statutory construction and that subsection        (4)   does
not apply in this case.           subsection (3) does not define "by
representation," but the clear language of 5       72-2-204,   MCA, does,
and applies wherever "representation is called for by this code."
Hanson's argument therefore fails.
       Applying 5   72-2-204,   MCA, to this case, the nearest degree of
kinship in which there are surviving heirs is that including
Mebust's nieces and nephews. Therefore, we hold that the District
Court was correct in dividing the estate into equal shares for the
nieces and nephews and, where the niece or nephew predeceased
Mebust, dividing that person's share among his or her issue.
       Af finned.
we concur: